Citation Nr: 1214347	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a right index finger dislocation.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active duty from October 1992 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2009, the appellant testified at a personal hearing, conducted via videoconference, which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

This case was previously before the Board in October 2009.  In October 2009, the Board denied the appellant's claims for entitlement to a compensable initial rating for residuals of a left inguinal hernia and entitlement to a compensable disability rating for residuals of a right index finger dislocation.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court set aside the Board's denial of the appellant's claim for a compensable initial rating for residuals of a right index finger dislocation and remanded the issue for further proceedings consistent with the decision.  The appellant did not contest the portion of the Board's October 2009 decision that denied a compensable initial rating for residuals of a left inguinal hernia.  Thus, the Board's October 2009 decision is final in this regard, and the issue is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant was evaluated at a VA examination in October 2007.  The VA examiner measured the range of motion of the index finger as 100 degrees with reported pain from 90 to 100 degrees.  In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  The VA examiner found that there were no effects of the condition on occupational functioning and normal activities of daily living.  However, the VA examiner did not indicate the basis for this conclusion and did not perform repetitive motion tests to evaluate the DeLuca factors.   

Additionally, the appellant reported that his finger was sensitive to cold weather.  He reported that cold weather caused him to have difficulty using a firearm, which was required as part of his employment.  (September 2009 Board Hearing Transcript (Tr.) at p. 14)  However, the VA examiner did not address the appellant's sensitivity to the cold weather.  In a January 2007 report, L.L., D.O., opined that the tightness the appellant felt in his right index finger was secondary to scar tissue that formed following the dislocation.  Dr. L.L. further opined that the hypersensitivity to cold and stiffness in the joint was secondary to scar tissue formation in his index finger.  The VA examiner did not reference Dr. L.L.'s opinion.  As the VA examiner did not evaluate and fully discuss the symptomatology of the finger during flare-ups and cold exposure, the examination is inadequate.  

Further, the October 2007 VA examiner noted that the appellant's right finger condition had no effect on occupational functioning.  However, the appellant has asserted that the condition affects ability to carry a firearm, which he is required to carry as part of his employment.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the VA examiner did not fully address functional impairment caused by the finger condition, including DeLuca factors, and did not adequately address the finger's sensitivity to cold or the effect on his employment, the October 2007 VA examination is inadequate.  Thus, the case must be remanded for a new VA examination.

The Board further notes that in a March 2012 statement, the appellant testified that he is required to re-qualify every 90 days to carry a firearm as part of his employment.  (Tr. at p. 14)  The appellant stated that he had failed firearm qualification in the past because of his service-connected right index finger disorder and was required to undergo remedial training in order to continue his employment.  (Tr. at p. 15)  Records from the appellant's employer regarding this incident are relevant to the appellant's claim.  Thus, the appellant should be requested to provide information so that VA may obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify his employer and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the employer.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain pertinent records relating to the appellant's firearm qualification.

2.  After any records have been received or a reasonable period of time for a response has passed, schedule the appellant for a VA examination to determine the current symptoms of residuals of a right index finger dislocation.  

All pertinent orthopedic pathology associated with the service-connected right index finger disability should be noted in the examination report.  In particular, the examiner should discuss range of motion findings for the right index finger and specifically indicate the size of any gap between the fingertip and the proximal transverse of the palm, with the finger flexed to the extent possible, and any limitation of extension of the finger.  

The examiner should also discuss whether the appellant's right finger exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the appellant uses his right index finger repeatedly over a period of time.  Repetitive motion testing must be conducted.

The VA examiner should also consider and discuss the appellant's assertion that his symptoms increase in cold weather and during flare-ups.  

The VA examiner should discuss the effect of the appellant's symptoms on his employment, to include his ability to use firearms.

The VA clinician is requested to provide a thorough rationale for the opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

3.  Thereafter, readjudicate the issue on appeal of entitlement to a compensable initial rating for residuals of a right index finger dislocation, to include consideration of whether referral for extraschedular condition is warranted.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


